COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


KARILYN SHEPHERD
                                                                   MEMORANDUM OPINION *
v.     Record No. 2593-10-3                                            PER CURIAM
                                                                       APRIL 12, 2011
MERILLAT INDUSTRIES AND
 TRAVELERS INDEMNITY COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (A. Thomas Lane, Jr., on brief), for appellant.

                 (Cathleen P. Welsh; Lenhart Obenshain, on brief), for appellees.


       Karilyn Shepherd appeals a decision of the Workers’ Compensation Commission finding

she failed to prove her carpal tunnel syndrome developed as a direct result of her employment

and not from any other causes. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Shepherd v. Merillat Indus., VWC File No.

VA000-0007-7425 (Nov. 17, 2010). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.